OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to the practice of law by this Court on January 14, 1988 and maintains an office in Buffalo, New York. On December 22, 1994, an order was entered, on respondent’s default, by the Supreme Court of the State of Florida suspending respondent from the practice of *25law for 91 days. Upon receipt of a certified copy of that order, this Court entered an order directing respondent to appear and show cause why an order of discipline should not be entered pursuant to 22 NYCRR 1022.22 (c). Respondent filed an affidavit and appeared in response to the show cause order.
Pursuant to 22 NYCRR 1022.22 (c), this Court may censure, suspend or disbar an attorney disciplined in a foreign jurisdiction unless the record before it discloses (1) that the procedure in the foreign jurisdiction deprived the attorney of due process; (2) that there was such an infirmity of proof of misconduct that the Court cannot accept the finding of the foreign court; or (3) that the imposition of discipline would be unjust. Neither the record of the Florida proceedings nor the affidavit submitted by respondent establishes any of those defenses.
Accordingly, respondent should be suspended for a period of 91 days and until further order of this Court.
Pine, J. P., Lawton, Balio, Davis and Boehm, JJ., concur.
Order of suspension entered.